        Case 1:18-cv-11002-LTS-SN Document 179 Filed 09/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x
YI SUN,
                                                                      No. 18 Civ. 11002 (LTS)(SN)
                                   Plaintiff,

                 -against-

NEW YORK CITY POLICE
DEPARTMENT, et al.,

                                    Defendants.
-------------------------------------------------------x


                                                    ORDER

                 The Court has received and reviewed Plaintiff’s “Letter to the Senior Judge Hon.

Colleen McMahon,” “Emergency Motions to Stay the Last Orders/Judgment,” and “Motions for

Reconsideration.” To the extent Plaintiff requests review based on her allegations of judicial

misconduct, Plaintiff’s request is improperly directed to this Court because such complaints are

properly directed to the “clerk of the court of appeals for the circuit.” (28 U.S.C. section 351(a).)

Accordingly, Chambers will forward a copy of Plaintiff’s letter to the Second Circuit as a

complaint of judicial misconduct pursuant to the Judicial Conduct and Disability Act of 1980, 28

U.S.C. Sections 351-364. To the extent Plaintiff requests to stay the Court’s orders or for

reconsideration of the same, disqualification, or recusal, those requests are denied for the reasons

stated in the Court’s August 13, 2021, Order. (See docket entry no. 175.)




SUN - ORDER                                                VERSION SEPTEMBER 9, 2021                1
       Case 1:18-cv-11002-LTS-SN Document 179 Filed 09/09/21 Page 2 of 2




               This resolves docket entry no. 178. Chambers will mail a copy of this order to the

pro se Plaintiff at the address set forth below.

               SO ORDERED.

Dated: New York, New York
       September 9, 2021

                                                      /s/Laura Taylor Swain__ ___
                                                      LAURA TAYLOR SWAIN
                                                      Chief United States District Judge
Mail to:       Yi Sun
               10 East 116th St. Apt 3A
               New York, NY 10029




SUN - ORDER                                        VERSION SEPTEMBER 9, 2021                   2
